        Case 18-50214-rlj11 Doc 788 Filed 01/06/19             Entered 01/06/19 20:29:28          Page 1 of 10



        Marcus A. Helt (TX 24052187)
        C. Ashley Ellis (TX 00794824)
        Melina Bales (TX 24106851)
        FOLEY GARDERE
        FOLEY & LARDNER LLP
        2021 McKinney Avenue, Suite 1600
        Dallas, TX 75201
        Telephone: 214.999.3000
        Facsimile: 214.999.4667

        COUNSEL FOR THE DEBTORS,
        REAGOR-DYKES MOTORS, L.P., et al.


                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                         LUBBOCK DIVISION

            IN RE:                                                 §
                                                                   §
            REAGOR-DYKES MOTORS, LP, et al.1                       § Case No. 18-50214-rlj-11
                                                                   § Jointly Administered
                                          Debtor.                  §

            DEBTORS’ OBJECTION TO FORD MOTOR CREDIT COMPANY LLC’S MOTION
                         FOR RELIEF FROM THE AUTOMATIC STAY

                   Reagor-Dykes Motors, LP; Reagor-Dykes Imports, LP; Reagor-Dykes Amarillo, LP; Reagor-

        Dykes Auto Company, LP; Reagor-Dykes Plainview, LP; Reagor-Dykes Floydada, LP (collectively,

        “Reagor-Dykes” or the “Debtors”), as debtors and debtors-in-possession in the above-styled and

        captioned case, hereby file this Objection to Ford Motor Credit Company, LLC’s Motion for Relief from the

        Automatic Stay (“Objection”) to Ford Motor Credit Company, LLC’s (“Ford Credit”) Motion for

        Relief from the Automatic Stay (“Motion”) (Doc. No. 46). In support of the Objection, Reagor-

        Dykes states as follows:


        1The Debtors are Reagor-Dykes Imports, LP (Case No. 18-50215), Reagor-Dykes Amarillo (Case No. 18-
        50216), Reagor-Dykes Auto Company, LP (Case No. 18-50217), Reagor-Dykes Plainview, LP (Case No. 18-
        50218), Reagor-Dykes Floydada, LP (Case No. 18-50219).

        _____________________________________________________________________________________________
        DEBTORS’ OBJECTION TO FORD MOTOR CREDIT COMPANY, LLC’S
        MOTION FOR RELIEF FROM THE AUTOMATIC STAY – PAGE 1
4835-7899-0722.4
        Case 18-50214-rlj11 Doc 788 Filed 01/06/19                   Entered 01/06/19 20:29:28             Page 2 of 10



                                                I. EXECUTIVE SUMMARY

                   Contrary to Ford Motor Credit Company LLC’s (“Ford Credit”) assertion that “there is no

        prospect for a reorganization,”2 Reagor-Dykes is not dead. Reagor-Dykes is not out of money.

        Reagor-Dykes is not without a plan to restructure its debts and recapitalize its business, contrary to

        what is said by Ford Credit.

                   On November 29, 2018, Reagor-Dykes and the McDougal-Dykes-Ewing Group said that

        they were committed to trying to propose and have approved by this Court a plan of reorganization

        that, among other things, recapitalized the business, added jobs, repaid creditors some meaningful

        amount, helped consumers, and kept an important civic partner in West Texas. That is still the case.

                   To that end, Reagor-Dykes has secured a commitment from International Bank of

        Commerce (subject to certain terms and conditions) to lend up to $4.75 million to get Reagor-Dykes

        out of bankruptcy. This financing is the first step in a multi-step process to bring back a once-proud

        and productive business to West Texas. This financing will help stabilize operations and inject

        confidence into this Chapter 11 process and the future of Reagor-Dykes.

                   Another step in this process is the proposed Chapter 11 plan. Tomorrow Reagor-Dykes will

        file its proposed Chapter 11 plan (the “Plan”) with this Court. Under the Plan, the McDougal-

        Dykes-Ewing Group will recapitalize the business with up to $20 million. That $20 million will be

        used to (a) revitalize/repair a business that was harmed by actions taken in early August 2018; (b)

        help pay unpaid taxes, title, and license fees and trade-in loans; (c) help make other payments to

        creditors on claims approved by this Court, including Ford Credit; and (d) provide sufficient

        working capital for Reagor-Dykes to exit from bankruptcy. Is there work still to be done to finalize



        2
            See Ford Motor Credit Company LLC’s Motion for Relief from the Automatic Stay (“Motion”) (Doc. No. 46), pg 4.

        _____________________________________________________________________________________________
        DEBTORS’ OBJECTION TO FORD MOTOR CREDIT COMPANY LLC’S
        MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                              Page 2
4835-7899-0722.4
        Case 18-50214-rlj11 Doc 788 Filed 01/06/19             Entered 01/06/19 20:29:28         Page 3 of 10



        all of the moving parts related to this complicated situation and Chapter 11 plan and get binding

        commitments from all necessary parties? Yes. But Reagor-Dykes and the McDougal-Dykes-Ewing

        Group are committed to working hard to try to get that done.

                   Sadly, Ford Credit has chosen to try to take Reagor-Dykes into fire-sale liquidation, which

        Reagor-Dykes think helps no one, including Ford Credit itself. This forced liquidation will only

        make worse the damage caused by actions taken in early August 2018, which creates a fundamental

        question: If Ford Credit seeks to bury Reagor-Dykes, along with the hope of any recovery and

        resolution to claims and concerns of most – if not all – of the creditors, consumers whose taxes,

        title, and license fees have yet to be paid, current and future employees, landlords, future car buyers,

        manufacturers, and many others, including Lubbock and its surrounding communities, then why?

                   No one knows but Ford Credit. Despite Reagor-Dykes’ best efforts at a conciliatory attempt

        to resolve a path forward – one in which Reagor-Dykes has refrained from going on the offensive in

        hopes of reaching a consensual resolution – Ford Credit has shut the door. Thus far Reagor-Dykes

        has refrained from seeking (a) Ford Credit documents; (b) Ford Credit communications (including

        those between Shane Smith’s long-time friend, Gary Byrd, who is the Ford Credit employee who

        managed Reagor-Dykes’ account with Ford Credit); and (c) Ford Credit’s audit results (which

        regularly praised the Reagor-Dykes and its operational performance). Reagor-Dykes has also not

        sought Mr. Byrd’s private communications with Shane Smith; nor have the Debtors attempted to

        understand why Mr. Byrd’s son worked for Reagor-Dykes without the ownership group’s knowledge

        and how much was earned by this relationship.

                   But the path forward has now changed. Because of Ford Credit’s attempt to obliterate

        Reagor-Dykes – perhaps in hopes that such an outcome will eliminate information relevant to the

        concerns noted above – Reagor-Dykes has no choice but to change course, and the Plan proposed

        _____________________________________________________________________________________________
        DEBTORS’ OBJECTION TO FORD MOTOR CREDIT COMPANY LLC’S
        MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                              Page 3
4835-7899-0722.4
        Case 18-50214-rlj11 Doc 788 Filed 01/06/19             Entered 01/06/19 20:29:28          Page 4 of 10



        by Reagor-Dykes will reflect this change. Importantly, this changed path – at Ford Credit’s

        insistence – should have no impact on Reagor-Dykes’ ability to confirm a Chapter 11 plan of

        reorganization. Like the rights of all parties, Ford Credit’s rights will be protected, but Ford Credit

        will be placed into the position of a disputed claimant until its rights and Reagor-Dykes’ claims are

        reconciled.

                   The Plan proposed by Reagor-Dykes is confirmable, and the notion of a third-party non-

        consensual release is not a factor. Ford Credit will get what it wants, which is a litigated result. Ford

        Credit’s creation of this litigated result, which will likely be the product of expensive, high-stakes,

        and public litigation, should not interfere with the combined goals of Reagor-Dykes, International

        Bank of Commerce, and the McDougal-Dykes-Ewing Group to bring this business back to a place

        where it is productive and meaningful to the place and people of West Texas.

                   For these reasons, this Court should deny Ford Credit’s attempt to leave this case as a

        burned-out engine of a charred truck. Ford Credit’s claims against the Debtors are disputed,

        pending further investigation of the alleged fraud and Ford Credit’s involvement therein. They

        should not be the basis to grant relief requested by Ford Credit. The property in which Ford Credit

        asserts a lien is necessary for an effective reorganization, and the Plan proposed by Reagor-Dykes

        properly treats and adequately protects all of Ford Credit’s alleged claims and liens against Reagor-

        Dykes and the collateral that secures such claims should this Court ultimately allow them.

                                                II. BACKGROUND

                   1.     On August 1, 2018 (the “Petition Date”), the Debtors filed voluntary petitions for

        relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the

        “Bankruptcy Code”) thereby initiating the above-captioned, jointly-administered bankruptcy cases

        (the “Chapter 11 Cases”) in the Bankruptcy Court for the Northern District of Texas (the

        _____________________________________________________________________________________________
        DEBTORS’ OBJECTION TO FORD MOTOR CREDIT COMPANY LLC’S
        MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                              Page 4
4835-7899-0722.4
        Case 18-50214-rlj11 Doc 788 Filed 01/06/19                Entered 01/06/19 20:29:28            Page 5 of 10



        “Court”) and creating their bankruptcy estates (the “Estates”). On August 9, 2018, Ford Credit

        filed its Motion. On August 30, 2018, BlackBriar Advisors, L.L.P. (“BlackBriar”) was approved on

        a final basis by the Court as Chief Restructuring Officer of the Debtors. Effective August 22, 2018,

        on the Court’s approval, the Debtors hired the undersigned as counsel, replacing prior counsel.

                        III. GROUNDS FOR DENYING RELIEF FROM THE AUTOMATIC STAY

                   2.      Relief from the automatic stay is appropriately granted only if “(A) the debtor does

        not have any equity in such property; and (B) such property is not necessary to an effective

        reorganization.” 11 U.S.C. § 362(d)(2) (emphasis added). It is not sufficient to show that the debtor

        does not have any equity in the creditor’s property if the debtor can show that the property is

        necessary to an effective reorganization. See In re Couture Hotel Corp., 536 B.R. 712, 754 (Bankr. N.D.

        Tex. Sept. 2, 2015). In other words, “[c]ourts usually require the debtor do more than manifest

        unsubstantiated hopes for a successful reorganization.” Canal Place Ltd. v. Aetna Life Ins. Co. (In re

        Canal Place Ltd.), 921 F.2d 569, 577 (5th Cir. 1991). Ultimately, if the party opposing relief lacks a

        “realistic prospect of effective reorganization,” section 362 mandates that relief be granted. Timbers,

        484 U.S. at 376.

                   3.      Courts have adopted a list of non-exhaustive requirements necessary to satisfy the

        burden under section 362(d)(2)(B):

                        1. The debtor must be moving meaningfully to propose a plan;
                        2. The plan must provide that the lender’s allowed secured claim would
                           be valued and payable from the debtor’s net . . . income generated by
                           . . . the ability to propose a plan based on the infusion of new capital,
                           sale, or other viable means;
                        3. The plan must have a realistic chance of confirmation;
                        4. Without deciding the issue with the same scrutiny as a confirmation
                           hearing, the debtor’s proposed plan must not be obviously
                           unconfirmable;
                        5. The reorganization must occur in a reasonable period of time.


        _____________________________________________________________________________________________
        DEBTORS’ OBJECTION TO FORD MOTOR CREDIT COMPANY LLC’S
        MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                              Page 5
4835-7899-0722.4
        Case 18-50214-rlj11 Doc 788 Filed 01/06/19             Entered 01/06/19 20:29:28          Page 6 of 10



        In re Fennell, Case No. 17-20095-rlj13, 2017 WL 7050633 at *4 (Bankr. N.D. Tex. 2017) (quoting

        Mercado v. Combined Invs. LLC (In re Mercado), 523 B.R. 755, 762 (BAP 1st Cir. 2015)). Stated simply,

        the proposed plan must not be patently unconfirmable.

                   A. The Vehicles Subject to Ford Credit’s Security Interest Are Necessary to an
                   Effective Reorganization.

                   4.    Courts have noted that while the term “necessary” is not defined in the Bankruptcy

        Code, whether property is necessary to an effective reorganization depends largely “on the peculiar

        facts and posture of the case, and [courts] will not admit . . . a hard and fast rule.” In re Fields, 127

        B.R. 150, 154 (Bankr. W.D. Tex. 1991). In determining whether such property is necessary, courts

        “must examine the nature of the enterprise, the kind of reorganization contemplated, and the role

        this property plays in the enterprise and its reorganization.” Id. Importantly, if the property

        “contributes to the income production process,” such fact is significant in determining that property is

        necessary to an effective reorganization. Id. (but see In re W.B.S.S., LP, 366 B.R. 629, 632 (Bankr. E.D.

        Tex. 2007) (although debtor’s utilization of property is necessary to continue its operations, if there

        is no reasonable possibility of a successful reorganization within a reasonable time, relief from stay

        must be granted).

                   5.    The Debtors more than meet the burden under § 362(d)(2)(B). After extensive

        negotiations with various constituents, the Debtors have proposed the Plan that proposes to

        revitalize and recapitalize the Debtors’ business operations, which necessarily includes maintaining

        and selling the Debtors’ inventory as a going concern. In the Motion, Ford Credit argues that the

        vehicle inventory (as well as the Debtors’ fixtures, equipment, and furniture) is not necessary for the

        Debtors’ bankruptcy reorganization. There is no bona fide argument that this is true. The Debtors

        operate car dealerships. Car dealerships sell cars. Cars make up the Debtors’ inventory. This

        inventory and the related business form the fundamental core of the Plan and the reasons behind
        _____________________________________________________________________________________________
        DEBTORS’ OBJECTION TO FORD MOTOR CREDIT COMPANY LLC’S
        MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                              Page 6
4835-7899-0722.4
        Case 18-50214-rlj11 Doc 788 Filed 01/06/19             Entered 01/06/19 20:29:28           Page 7 of 10



        the Plan. The same is true for the alleged other collateral. That collateral is used to sell cars and run

        the dealerships.     Therefore, it should be undisputed that the alleged collateral substantially

        “contributes to the income-production process.”

                   6.    Further, while Ford Credit may or may not like its proposed treatment under the

        Plan, the Plan is not patently unconfirmable. See In re 499 W. Warren St. Assocs. Ltd. Partnership, 151

        B.R. 307, 310 (Bankr. N.D.N.Y. July 28, 1992). “[w]hile the plan confirmation standards of

        Bankruptcy Code § 1129(a) should generally not be analyzed in connection with a motion to lift stay,

        where a debtor submits a proposed plan before the lift stay hearing, Timbers requires a

        determination that such plan is not ‘patently unconfirmable’”). A careful examination of the Plan

        shows that the Plan (a) is feasible, (b) has been proposed in good faith, and (c) is in compliance with

        all requirements of §§ 1122, 1123, and all applicable provisions of § 1129. It is too soon to represent

        to the Court that the Debtors will have enough votes to achieve a consensual plan under § 1129(a),

        or if the Plan will be confirmed under the “cramdown” requirements of § 1129(b). Either way, the

        burden under § 362(d)(2)(B) is met. Ford Credit’s alleged collateral is necessary to an effective

        reorganization of the Debtors, the Plan is not patently unconfirmable, and the Motion must be

        denied.

                   B. The Debtors Are Providing Ford Credit with Adequate Protection.

                   7.    The continued operation of the Debtors’ businesses as a going concern constitutes

        adequate protection of Ford Credit’s interests. The Plan establishes a viable means to treat Ford

        Credit’s secured claim, if it is allowed by this Court, through income generated by the reorganized

        enterprise and equity contributed by the plan sponsor. The Plan also affords that the priority and

        treatment of all creditors’ interests – not just Ford Credit’s interests – will be considered in a single,

        controlled process. More importantly, Ford Credit is a floor-plan lender, not a dealership. While it

        _____________________________________________________________________________________________
        DEBTORS’ OBJECTION TO FORD MOTOR CREDIT COMPANY LLC’S
        MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                              Page 7
4835-7899-0722.4
        Case 18-50214-rlj11 Doc 788 Filed 01/06/19            Entered 01/06/19 20:29:28          Page 8 of 10



        may be accurate that some depreciation in the value of the vehicles alleged to be Ford Credit’s

        collateral is inevitable on a go-forward basis, the extent of that depreciation is not a constant and is

        offset by the value maximized for existing inventory through the operations up to confirmation.

        The vehicles in Ford Credit’s possession would be, at best, worth liquidation value. However, if the

        Debtors remain in possession of the vehicles and sell them in the ordinary and orderly course of the

        Debtors’ business – maybe over a longer period of time – Ford Credit will receive the going-concern

        value for the alleged collateral. This going-concern value will exceed the forced fire-sale value to be

        received upon an immediate liquidation. Allowing the Chapter 11 process to proceed through Plan

        confirmation constitutes adequate protection for Ford Credit. Lifting the stay for the alleged benefit

        of Ford Credit above all other creditors, before the Plan can be confirmed and effected, and while

        Ford Credit’s claims and liens are in dispute would result, in all likelihood, not only in a diminished

        return to Ford Credit but to all other creditors and interested parties, including employees, West

        Texas communities, and consumers.

                                                     IV. CONCLUSION

                   The Debtors’ business is viable and worth reorganizing. The Plan provides a global

        resolution that will prove to be in the best interest of all stakeholders. It should be undisputed that

        the Debtors operate car dealerships by selling cars; thus, having access to inventory to liquidate is

        necessary to an effective reorganization under the proposed Plan or any other plan of

        reorganization. It is essential that the automatic stay remain in place and Ford Credit be prohibited

        from forcing a premature “turnover and surrender” of vehicles in which Ford Credit alleges a

        disputed first-priority security interest.   Lifting the automatic stay at this critical juncture is

        antithetical to all of the Debtors’ efforts as well as the contributions of creditors and investors

        toward effectuating the Plan and yielding a positive outcome in this case for all stakeholders. No

        _____________________________________________________________________________________________
        DEBTORS’ OBJECTION TO FORD MOTOR CREDIT COMPANY LLC’S
        MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                              Page 8
4835-7899-0722.4
        Case 18-50214-rlj11 Doc 788 Filed 01/06/19           Entered 01/06/19 20:29:28        Page 9 of 10



        single creditor should be allowed to disrupt the orderly process to be implemented by the Debtors

        for the benefit of all creditors and parties in interest. No matter the motivation behind Ford

        Credit’s attempt to go nuclear despite any real urgency, the reality is that allowing the Chapter 11

        process to proceed and offer the second chance it was designed to provide will produce an outcome

        that will be far more beneficial for Ford Credit and all other creditors than the outcome produced by

        Ford Credit’s requested relief. Granting relief from the stay at this time would destabilize the

        proposed Plan and upend the Debtors’ plans for and efforts toward a regulated, equitable process

        supervised by this Court in favor of haphazard and piecemeal proceedings that ultimately benefit no

        one.

                                                       V. PRAYER

                   WHEREFORE, the Debtors respectfully request that the Court deny the relief requested

        in the Motion and grant the Debtors such other and further relief as the Court deems just and

        proper.




        _____________________________________________________________________________________________
        DEBTORS’ OBJECTION TO FORD MOTOR CREDIT COMPANY LLC’S
        MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                              Page 9
4835-7899-0722.4
       Case 18-50214-rlj11 Doc 788 Filed 01/06/19            Entered 01/06/19 20:29:28        Page 10 of 10



        DATED: January 6, 2019                         Respectfully submitted:

                                                       By: /s/ Marcus A. Helt
                                                              Marcus A. Helt (TX 24052187)
                                                              C. Ashley Ellis (TX 00794824)

                                                       FOLEY GARDERE
                                                       FOLEY & LARDNER LLP
                                                       2021 McKinney Avenue, Suite 1600
                                                       Dallas, TX 75201
                                                       Telephone: 214.999.3000
                                                       Facsimile: 214.999.4667
                                                       mhelt@foley.com
                                                       aellis@foley.com

                                                       COUNSEL FOR DEBTORS,
                                                       REAGOR-DYKES MOTORS, LP et al.



                                         CERTIFICATE OF SERVICE

               I hereby certify that, on January 6, 2019, a true and correct copy of the foregoing document
        was served on all parties consenting to electronic service of this case via the Court’s ECF system for
        the Northern District of Texas.


                                                       /s/ C. Ashley Ellis
                                                         C. Ashley Ellis




        _____________________________________________________________________________________________
        DEBTORS’ OBJECTION TO FORD MOTOR CREDIT COMPANY LLC’S
        MOTION FOR RELIEF FROM THE AUTOMATIC STAY                                             Page 10
4835-7899-0722.4
